Citation Nr: 1732246	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a dental disorder for treatment purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Denver, Colorado.

In January 2012, the Veteran and his friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In May 2012 and October 2014, the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a psychosis did not manifest within one year of the Veteran's discharge from active service.

2.  The Veteran does not meet the eligibility requirements for VA dental benefits.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a dental disorder for treatment purposes have not been met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161, 17.162 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a May 2007 letter, sent prior to the issuance of the rating decision on appeal, and a June 2016 letter, sent prior to the readjudication of the Veteran's claims in the December 2016 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in July 2012 and August 2012 for his psychiatric and dental disorder claims, respectively, and an addendum opinion was provided in January 2016 addressing the psychiatric disorder claim.  The conclusions reached following these examinations and in the addendum opinions are, in their totality, based on an interview with the Veteran, a review of the record, and appropriate examinations.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the January 2012 Board hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences which he alleges resulted in his psychiatric and dental disorders, the type and onset of symptoms, and his contention that his military service caused his claimed disorders.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available through the Denver VA Medical Center (VAMC) and SSA, the Board remanded the case to obtain such records.  Additionally, the testimony suggested the need for VA examinations addressing the claims for service connection adjudicated herein, and as indicated above, such were conducted in July 2012 and August 2012, and an addendum opinion was obtained January 2016.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's May 2012 and October 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In May 2012, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's VA treatment records from the Denver VAMC and his SSA records, and provide him with VA examinations.  Thereafter, VA and SSA records were obtained, and the Veteran was afforded VA examinations in July 2012 and August 2012.  The January 2016 remand directed the AOJ to provide corrective VCAA notice with respect to service connection for a dental disorder for treatment purposes, which was accomplished in June 2016, as well as an addendum regarding mental disorders, which was obtained in January 2016.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 and October 2014 remand directives such that no further action is necessary in this regard. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, as applicable in the instant case, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as psychoses listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran does not have a diagnosis of a psychosis as defined by VA regulations.  Consequently, presumptive service connection, to include by way of a continuity of symptomatology, is inapplicable in the instant case.

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  For cases certified to the Board prior to August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-IV. In the instant case, the Veteran does not have a diagnosis of PTSD and, therefore, such provisions need not be further considered.

Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. 
§ 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Similarly, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301 (a); VAOPGCPREC 2-98.  However, the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368   Fed. Cir. 2001).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his May 2007 claim that his depression began in 1976 "because [he was] separated due to [being] unable to adjust to military life."  

At his January 2012 Board hearing, the Veteran testified that he has been depressed since he was supposed to have been sent to Korea, but was not because his military occupational specialty (MOS) of signal corps was overfilled.  See transcript, p. 24.  He testified that he had joined the military so that he could see the world, and proceeded to get four Article 15s in the six weeks after he was informed that he could not go to Korea.  Id., pp. 25-26.  The Veteran further testified that he has continuously experienced symptoms of depression since service.  Id., p. 32.  The Veteran explained that he did not seek any treatment for his psychiatric symptoms in service because he did not want to be made to feel like he was "wrong."  Id.  Additionally, the Veteran's friend, C.Y., testified that the Veteran "was depressed."  Id., p. 33.

In March 2013, the Veteran asserted that the fact that he was allowed to enlist proves that he did not enter service with a personality disorder.  He further stated that "My depression started when I was at Ft. Gordon," and that he "started my downward feeling of low self-worth" because his commanding officer assigned him "crap details."

The Board finds that the Veteran's acquired psychiatric disorders are not related to service.  Specifically, the Veteran's own statements to treating clinicians attributed his psychiatric symptoms to non-service-related causes.  In that regard, in November 2002, Dr. Kutz recorded that the Veteran "reports that he has been depressed for three years secondary to 'my physical condition' as well as resulting relationship problems;" however, such physical condition was not identified.  Similarly, in February 2003, a VA clinician wrote that the Veteran "describes depression that seems to have been triggered by [the] death of [his father] 15 years ago."  Likewise, in March 2003, a VA clinician found that the Veteran had "symptoms of depression dating back to the deaths of both grandparents in 1969"; a VA clinician reached the same conclusion in September 2012.  Moreover, in December 2003, a VA clinician observed that the Veteran was "focused on SS disability as [the] only possibility of future income with no alternative plans."  Furthermore, in November 2012, a VA clinician wrote that the Veteran "reports abuse and beatings from the guards" at his reform school when he was 15 years old.  The Board finds that the Veteran's attribution of his psychiatric symptoms to non-service-related causes for the purpose of treatment outweighs his statements that his psychiatric symptoms resulted from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Moreover, the July 2012 VA examiner found that it is less likely than not that the Veteran's disorder originated in service:

Most of his problems in the military were behavioral, consistent with his early history of behavioral problems, and to any degree he had depressive symptoms they would have been adjustment disorder symptoms that would have resolved when the stressor (being in the military environment) had concluded.  I conclude he does have a depressive disorder at this time, but it is more likely than not (more than 50/50 probability) due to later life events....He has experienced significant trauma since discharge, namely death of his father, death of 2 sisters, and being medically retired so that he is no longer able to be gainfully employed....Neither [the Veteran's diagnosed depressive disorder nor his diagnosed antisocial personality disorder] is due to or exacerbated by military service experiences.

With regard to the aforementioned opinion, the Board notes that SSA records reflect that the Veteran was awarded disability benefits based primarily on a nonservice-connected back disorder.  The VA examiner further opined in his January 2016 addendum:

Records clearly indicate that the Veteran's behavior before entering the military was consistent with early features of Conduct Disorder, and that Antisocial Personality Disorder criteria was also met pre-military.  The Veteran's behavior while in the military continued to exhibit these features, including multiple Article 15 charges and "an attitude problem" that he did not attempt to adjust.  This was a continuation of aberrant behavior, but no evidence that it was
worsened than his pre-military pattern.  Furthermore, the Veteran has continued antisocial behavior (e.g. substance abuse) after the military, but did maintain employment until developing medical problems that led to his leaving the workforce.  If anything, his behavior post-military has been less antisocial than before and during the military, which would NOT support a conclusion that military events led to a worsening of his personality disorder.

Personality disorders are pervasive and well-ingrained patterns of maladaptive behavior, thinking and/or emotions that tend to be well set by late adolescence/early adulthood.  [The Veteran] was twenty-four years old when he entered the military briefly for less than one year.  It is less likely than not (less than 50-50 probability) that the Veteran's personality disorder would be significantly changed by events in his mid-twenties, given a[] chronic pre-military history of maladaptive behavior.  There is no superimposed injury or illness.

Thus, to a reasonable degree of psychological certainty, I conclude that it is NOT LIKELY that the Veteran's antisocial personality disorder was subject to, or aggravated by, any superimposed disease or injury during service that resulted in additional disability.  [Emphasis in original.]

In this regard, the Board accords such opinions great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With respect to the Veteran's March 2013 assertion that the fact that he was allowed to enlist proves that he did not enter service with a personality disorder, the Board observes that personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. 
§ 3.303(c); Beno v. Principi, 3 Vet. App. at 441.  Furthermore, while disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected, the most probative evidence of record-from the January 2016 VA examiner's addendum opinion-shows that he does not have a mental disorder superimposed upon a personality disorder.  38 C.F.R. § 4.127.  Further, while the Veteran reported feeling depression or excessive worry and having frequent trouble sleeping in his August 1976 separation Report of Medical History, the service clinician found that he was psychiatrically normal in his August 1976 Report of Medical Examination.  As such, service connection for the Veteran's personality disorder is not warranted.

As the most probative evidence of record shows that the Veteran's current depressive disorder is attributable to post-service stressors, including deaths in his family and a nonservice-connected physical disability, which precluded continued employment, service connection is not warranted.

In making these determinations, the Board has considered the Veteran's assertions with regard to why he feels his psychiatric problems are the result of his experience during service.  However, a determination as to whether the Veteran has an acquired psychiatric disorder that is related to service or a mental disorder superimposed on a personality disorder requires the expertise of a mental health professional as such a determination may only be made after a clinical analysis that a lay person does not that have the requisite training or knowledge to undertake.  As such, the matter of whether the Veteran has an acquired psychiatric disorder that is the result of service, or a disability of in service origin resulting from a mental disorder superimposed upon a personality disorder, are complex questions that may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the most probative evidence of record does not support the Veteran's contentions and, rather, his statements are substantially outweighed by the conclusions set forth in the July 2012 and January 2016 opinions.  

In light of the above and in conclusion, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Dental Disorder for Treatment Purposes

As an initial matter, the Board denied the claim for entitlement to service connection for a dental disorder for compensation purposes in an October 2014 decision.  This claim is limited to treatment purposes.

The Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination on questions that include, but are not limited to: (1) former Prisoner of War status; (2) whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or, (5) whether the veteran is totally disabled due to a service-connected disability.  38 C.F.R. § 3.381.

The threshold VHA determination of basic eligibility under 38 C.F.R. § 17.161 is based upon meeting the criteria for any of the ten classes.  For Class I, Veterans having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).

For Class II, Veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, subject to certain conditions.  38 C.F.R. § 17.161(b).

When an application has been made for Class II dental treatment under 38 C.F.R. § 17.161(b), the applicant may be deemed eligible and dental treatment authorized on a one-time basis without rating action if the examination to determine the need for dental care has been accomplished within the specified time limit after date of discharge or release unless delayed through no fault of the veteran, and sound dental judgment warrants a conclusion the condition originated in or was aggravated during service and the condition existed at the time of discharge or release from active service, and the treatment will not involve replacement of a missing tooth noted at the time of a VA examination, except in conjunction with authorized extraction replacement, or when a determination can be made on the basis of sound professional judgment that a tooth was extracted or lost on active duty.  38 C.F.R. § 17.162.  Individuals whose entire tour of duty consisted of active or inactive duty for training shall not be eligible for treatment under this section.  38 C.F.R. § 17.162(c).

For Class II(a), Veterans having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).

For Class II(b), certain homeless and other enrolled veterans may be eligible for a one-time course of dental care under 38 U.S.C. 2062.  38 C.F.R. § 17.161(d).

For Class II(c), those who were prisoners of war, as determined by the concerned military service department, may be authorized any needed outpatient dental treatment.  38 C.F.R. § 17.161(e).

For Class IIR, any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits, under certain conditions.  38 C.F.R. § 17.161(f).

For Class III, those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).

For Class IV, those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.  38 C.F.R. § 17.161(h).

For Class V, a Veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).

For Class VI, any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161(j).

The Veteran contends in his May 2007 claim that his dental disorder began in 1976.  In his May 2009 substantive appeal, the Veteran contends that his dental condition is due to service.

At his January 2012 Board hearing, the Veteran testified that he underwent a dental procedure for an infected tooth during Advanced Individual Training (AIT) in 1976.  See transcript, p. 4.  He specified that the tooth "wasn't broken.  It was my jaw bone that he had cut down to....and I had to get 12 stiches, six dissolvable and six regular stitches.  And since that point in time, my teeth have just been coming out by themselves....I only have about 12 teeth left....And all of this has been happening ever since I had that procedure done."  Id.  He stated that the service dentist mistook his jaw bone for his tooth, and "did flake off part of it [the jaw bone]."  Id., p. 8.  He further testified that during the procedure he heard a colonel tell the dentist that he had flaked off a piece of his jaw bone, not his tooth.  Id., p. 9.  The Veteran further testified that his first tooth fell out about six months after the 1976 dental procedure, after active duty.  Id., p. 5.  The Veteran reported that his only other dental surgery was for an infected tooth, in 2006.  Id., p. 6.

The Veteran has not met the threshold for a VHA determination of basic eligibility under 38 C.F.R. § 17.161.  Specifically, in September 2015, a VA dentist examined the Veteran and reviewed his dental x-rays, and determined that the Veteran "has no eligibility for VA dental benefits."  Furthermore, in August 2016, VAMC dental personnel, to include the Chief of Dental Services, reviewed the record, to include the July 2012 VA examination, and determined that the Veteran is not eligible for dental treatment.  This is consistent with the evidence of record, which does not show that the Veteran qualifies under any of the above classes.  Id.

In light of the above and in conclusion, the Board finds that service connection for a dental disorder for treatment purposes is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a dental disorder for treatment purposes is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


